Opinion issued March 8, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-15-00735-CR
                            ———————————
                     ANDREA NICOLE WILEY, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


               On Appeal from the 412th Judicial District Court
                           Brazoria County, Texas
                        Trial Court Case No. 74943


                          MEMORANDUM OPINION

      Appellant, Andrea Nicole Wiley, has neither established indigence, nor paid,

or made arrangements to pay, the fee for preparing the clerk’s record. See TEX. R.

APP. P. 20.1 (listing requirements for establishing indigence), 37.3(b) (allowing

dismissal of appeal if no clerk’s record filed due to appellant’s fault). After being
notified that this appeal was subject to dismissal, appellant did not adequately

respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal).


      We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.

                                    PER CURIAM


Panel consists of Justices Bland, Brown, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2